Order unanimously reversed on the law without costs, motion granted and complaint reinstated. Memorandum: Supreme Court dismissed the complaint for nonappearance of plaintiff and his attorney on the date set for trial, and thereafter denied plaintiffs motion to vacate the default judgment. Under the circumstances of this case, that was an improvident exercise of discretion. (Appeal from Order of Supreme Court, Livingston County, Wiggins, Jr., J.—Vacate Default.) Present—Pine, J. P., Fallon, Callahan, Doerr and Balio, JJ.